EXHIBIT EMPLOYMENT AGREEMENT THIS AGREEMENT (the “Agreement”) to be effective as of August 15, 2008 (the “Effective Date”), between Health Discovery Corporation (the “Company”), and Stephen Barnhill (the “Executive”). INTRODUCTION The Company and the Executive are parties to an employment agreement dated September 15, 2003, which expires on September 15, 2008, and now desire to enter into this Agreement to replace and supersede the existing employment agreement. NOW, THEREFORE, the parties agree as follows: 1.Terms and Conditions of Employment. (a)Employment.During the Term, Company will employ the Executive, and the Executive will serve as the Chief Executive Officer of the Company on a full-time basis and will have such responsibilities and authority as may from time to time be assigned to the Executive by the Board of Directors of the Company.Executive shall be responsible for:all medical, scientific research and development issues including without limitation, research projects, budgets with respect to such projects, hiring and firing of all employees, strategic direction and strategic alliance (in conjunction with the board of directors of Employer), patents, presentations and publications; all personnel; and all business operations of the Company.In this capacity, Executive will provide unique services to the Company and be privy to the Company’s Confidential Information and Trade Secrets.The Executive will report to the Board of Directors of the Company.Executive shall serve on the Board of Directors without additional compensation beyond that set forth in this Agreement, and shall continue to so serve for so long as he is thereafter elected to such position by the Company’s stockholders.The Executive’s primary office will be at the Company’s headquarters in such geographic location within the United States as may be determined by the Company. (b)Exclusivity.Throughout the Executive’s employment hereunder, the Executive shall devote substantially all of the Executive’s time, energy and skill during regular business hours to the performance of the duties of the Executive’s employment, shall faithfully and industriously perform such duties, and shall diligently follow and implement all management policies and decisions of the Company; provided, however, that this provision is not intended to prevent the Executive from managing his investments, so long as he gives his duties to the Company first priority and such investment activities do not interfere with his performance of duties for the Company.Notwithstanding the foregoing, other than with regard to the Executive’s duties to the Company, the Executive will not accept any other employment during the Term, perform any consulting services during the Term, or serve on the board of directors or governing body of any other business, except with the prior written consent of the Board of Directors.Further, the Executive has disclosed on Exhibit A hereto, all of his nonpublic company bio-discovery related investments, and agrees during the Term not to make any investments during the Term hereof except as a passive investor.The Executive agrees during the Term not to own directly or indirectly equity securities of any public healthcare related company (excluding the Company) that represents five percent (5%) or more of the value of voting power of the equity securities of such company. 2.Compensation. (a)Base Salary.The Company shall pay the Executive base salary of $300,000.00 per annum (the “Annual Base Salary”), which base salary will be subject to review effective at least annually thereafter by the Company for possible increases. The base salary shall be payable in equal installments, no less frequently than twice per month, in accordance with the Company’s regular payroll practices. (b)Bonus. (i)Retention Bonus. The Company shall pay Executive a one time retention signing bonus of $50,000.00 to continue his employment as Chief Executive Officer for an additional two year term. The Retention Signing Bonus will be paid on the Effective Date. (ii)Cash Bonus.During the Term, the Company shall pay Executive a cash bonus equal to 10% of all Company net revenue (“Company Net Revenue”) collectedbeginning with the Effective Date and ending on the effective date of the termination of this Agreement (the “Cash Bonus”), which will include, but not be limited to revenue derived from development fees, license fees, royalties pursuant to agreements between the Company any entity with which the Company enters into a contract and also shall include distributions from SVM Capital, LLC and the proceeds of any transaction effected by Patent Profit International on behalf of the Company (each a “Revenue Contract”),but shall not include the proceeds of any capital infusions from the exercise of outstanding options or warrants or as a result of any capital raise undertaken by the Company.For purposes of this Agreement, the term “Company Net Revenue” means gross revenues collected under the Revenue Contracts, reduced by the amount of any out-of-pocket costs or expenses that are directly related to obtaining, negotiating or documenting the Revenue Contracts and the performance of such Revenue Contracts, regardless of when such expenses were incurred; provided, however, no portion of the general Company overhead, including the salaries of Company employees, shall reduce Company Net Revenue unless any such cost or expense is an explicit element of a Revenue Contract.Notwithstanding anything else to the contrary, no additional Cash Bonus amounts shall be paid if and when during the Term the amount of the Cash Bonus equals 300% of the Executive’s Annual Base Salary.A Cash Bonus amount, if any, shall be paid to Executive within four business days after the receipt of any cash payment by the Company. (c)Equity Compensation.The Executive shall receive options to acquire shares of the Company’s Common Stock at an exercise price per share equal to the greater of the fair market value of a share of the Company’s Common Stock or $0.08, which shall vest pursuant to the vesting schedule set forth on Exhibit B hereto and which grant shall be evidenced by an option agreement in form and substance reasonably satisfactory to the Company and Executive. (d)Expenses.The Executive shall be entitled to be reimbursed in accordance with Company policy in effect for reasonable and necessary expenses incurred by the Executive in connection with the performance of the Executive’s duties of employment hereunder; provided, however, the Executive shall, as a condition of such reimbursement, submit verification of the nature and amount of such expenses in accordance with the reasonable reimbursement policies from time to time adopted by the Company.Any travel by Executive on behalf of the Company shall be at the Company’s expense and shall include, but not be limited to, all costs for the Executive’s transportation, lodging, meals, and with respect to air fare at full coach rates for domestic flights with a scheduled flight time of less than four hours and at full business class rates for all domestic flights with a scheduled flight time of four hours or more and for all international flights. 2 (e)Paid Time Off.Executive shall be entitled to 20 paid vacation days during the calendar year from January1 to December31. For employment periods of less than one calendar year, vacation days shall accrue at the rate of 0.83 days per month of employment. All vacation must be taken by December 31 in the calender year in which such vacation is earned. (f)Benefits. (i)The Company shall at all times during the Term pay all premiums for health insurance benefits for Executive and his dependants with coverage and premiums no less favorable to Executive as such coverage and premiums to which Executive is receiving immediately prior to the date of this Agreement; provided, however, Executive shall be responsible for all deductibles, co-payment requirements or similar obligations under such health insurance, and provided, further, that the Company's obligations under this Section 2(f)(i) shall not exceed $30,000. (ii)In addition to the benefits payable to the Executive specifically described herein, the Executive shall be entitled to such benefits as generally may be made available to all other executives of the Company from time to time; provided, however, that nothing contained herein shall require the establishment or continuation of any particular plan or program; provided, further, that Executive shall not be entitled to participate in any stock option or other equity plan otherwise made available to other executives of the Company. (g)Director & Officer Insurance.The Company, at its expense, shall maintain director and officer insurance covering Executive at levels consistent with past practice with a reputable carrier. The Executive shall be entitled to indemnification, including advancement of expenses (if applicable), in accordance with and to the extent provided by the Company’s bylaws and articles of incorporation, and any separate indemnification agreement, if any. (h)Reimbursement Conditions.Except as provided in Section 8(h) below, all expenses eligible for reimbursement under this Agreement must be incurred by the Executive during the Term of this Agreement to be eligible for reimbursement.Except as provided in Section 8(h) below, all reimbursements shall be paid as soon as administratively practicable, but in no event shall any reimbursement be paid after the last day of the calendar year following the calendar year in which the expense was incurred, nor shall the amount of reimbursable expenses incurred in one taxable year affect the expenses eligible for reimbursement in any other taxable year. (i)Withholding.All payments pursuant to this Agreement shall be reduced for any applicable state, local, or federal tax withholding obligations. 3.Term, Termination and Termination Payments. (a)Term.The term of this Agreement shall begin as of the Effective Date.It shall continue through the second anniversary of the date hereof or until sooner terminated earlier pursuant to Section 3(b) hereof (the “Term”). (b)Termination.This Agreement and the employment of the Executive by the Company hereunder shall only be terminated: (i) by expiration of the original Term; (ii)by the Company without Cause; (iii)by the Executive for Good Reason; (iv)by the Company or the Executive due to the Disability of the Executive; (v)by the Company for Cause; (vi)by the Executive for other than Good Reason or Disability, upon at least ninety (90) days prior written notice to the Company; or (vii) upon the death of the Executive.Notice of termination by any party shall be given prior to termination in writing and shall specify the basis for termination and the effective date of termination.Further, notice of termination for Cause by the Company or Good Reason by the Executive shall specify the facts alleged to constitute termination for Cause or Good Reason, as applicable.Except as provided in Section 3(c), the Executive shall not be entitled to any payments or benefits after the effective date of the termination of this Agreement, except for base salary pursuant to Section 2(a) accrued up to the effective date of termination, any unpaid earned and accrued Cash Bonus, if any, pursuant to Section 2(b), pay for accrued but unused vacation that the Company is legally obligated to pay Executive, if any, and only if the Company is so obligated, as provided under the terms of any other employee benefit and compensation agreements or plans applicable to the Executive, expenses required to be reimbursed pursuant to Section 2(d), and any rights to payment the Executive has under Section 2(g). 3 (c)Termination by the Company without Cause or by the Executive for Good Reason. (i)If the employment of the Executive is terminated by the Company without Cause or by the Executive for Good Reason and such termination constitutes a Termination of Employment, the Company will pay the Executive (A) his base salary pursuant to Section 2(a) hereof for the remainder of the original Term, plus (B)an amount equal to the actual cost of ninety (90) days of the Executive’s COBRA premium payments, commencing with the COBRA payment next due after termination, should the Executive elect COBRA (the “Continuing Benefit”).Such amount shall be paid in arrears in substantially equal installments not less frequently than monthly over the remainder of the original Term commencing within thirty (30) days following the effective date of termination; provided, however, if the Executive is a “specified employee” within the meaning of Section 409A of the Internal Revenue Code, as amended (the “Code”), at the date of his Termination of Employment, then such portion of the payments that would result in a tax under Code Section 409A if paid during the first six (6) months after Termination of Employment shall be withheld, starting with the payments latest in time during such six (6) month period, and paid to the Executive during the seventh month following the date of his Termination of Employment.Notwithstanding the foregoing, if the total payments to be paid to the Executive hereunder, along with any other payments to the Executive, would result in the Executive being subject to the excise tax imposed by Code Section 4999, the Company shall reduce the aggregate payments to the largest amount which can be paid to the Executive without triggering the excise tax, but only if and to the extent that such reduction would result in the Executive retaining larger aggregate after-tax payments.The determination of the excise tax and the aggregate after-tax payments to be received by the Executive will be made by the Company.If payments are to be reduced, the payments made latest in time will be reduced first. (ii)If the original Term is not extended or the Company or the Executive terminates the Executive’s employment upon or following expiration of the Term, such termination shall not be deemed to be a termination of the Executive’s employment by the Company without Cause or a resignation by Executive for Good Reason. (iii)Notwithstanding any other provision hereof, as a condition to the payment of the amounts in this Section, the Executive shall be required to execute and not revoke within the revocation period provided therein, the Release. (d)Survival.The covenants in this Section 3 hereof shall survive the termination of this Agreement and shall not be extinguished thereby. 4.Ownership and Protection of Proprietary Information. (a)Confidentiality.All Confidential Information and Trade Secrets and all physical embodiments thereof received or developed by the Executive while employed by the Company are confidential to and are and will remain the sole and exclusive property of the Company.Except to the extent necessary to perform the duties assigned by the Company hereunder, the Executive will hold such Confidential Information and Trade Secrets in trust and strictest confidence, and will not use, reproduce, distribute, disclose or otherwise disseminate the Confidential Information and Trade Secrets or any physical embodiments thereof and may in no event take any action causing or fail to take the action necessary in order to prevent, any Confidential Information and Trade Secrets disclosed to or developed by the Executive to lose its character or cease to qualify as Confidential Information or Trade Secrets. 4 (b)Return of Company Property.Upon request by the Company, and in any event upon termination of this Agreement for any reason, as a prior condition to receiving any final compensation hereunder (including any payments pursuant to Section3 hereof), the Executive will promptly deliver to the Company all property belonging to the Company, including, without limitation, all Confidential Information and Trade Secrets (and all embodiments thereof) then in the Executive’s custody, control or possession. (c)Survival.The covenants of confidentiality set forth herein will apply on and after the date hereof to any Confidential Information and Trade Secrets disclosed by the Company or developed by the Executive while employed or engaged by the Company prior to or after the date hereof.The covenants restricting the use of Confidential Information will continue and be maintained by the Executive for a period of two years following the termination of this Agreement.The covenants restricting the use of Trade Secrets will continue and be maintained by the Executive following termination of this Agreement for so long as permitted by the governing law. 5.Non-Competition and Non-Solicitation Provisions. (a)The Executive agrees that during the Applicable Period, the Executive will not (except on behalf of or with the prior written consent of the Company, which consent may be withheld in Company’s sole discretion), within the Area either directly or indirectly, on his own behalf, or in the service of or on behalf of others, provide managerial services or management consulting services substantially similar to those Executive provides for the Company to any Competing Business.The Executive acknowledges and agrees that the Business of the Company is conducted in the Area. (b)The Executive agrees that during the Applicable Period, he will not, either directly or indirectly, on his own behalf or in the service of or on behalf of others solicit any individual or entity which is an actual or, to his knowledge, actively sought prospective client of the Company or any of its Affiliates (determined as of date of termination of employment) with whom he had material contact while he was an Executive of the Company, for the purpose of offering services substantially similar to those offered by the Company. (c)The Executive agrees that during the Applicable Period, he will not, either directly or indirectly, on his own behalf or in the service of or on behalf of others, solicit for employment with a Competing Business any person who is a management level employee of the Company or an Affiliate with whom Executive had contact during the last year of Executive’s employment with the Company.The Executive shall not be deemed to be in breach of this covenant solely because an employer for whom he may perform services may solicit, divert, or hire a management level employee of the Company or an Affiliate provided that Executive does not engage in the activity proscribed by the preceding sentence. (d)The Executive agrees that during the Applicable Period, he will not make any statement (written or oral) that could reasonably be perceived as disparaging to the Company or any person or entity that he reasonably should know is an Affiliate of the Company. 5 (e)In the event that this Section 5 is determined by a court which has jurisdiction to be unenforceable in part or in whole, the court shall be deemed to have the authority to strike any unenforceable provision, or any part thereof or to revise any provision to the minimum extent necessary to be enforceable to the maximum extent permitted by law. (f)The provisions of this Section 5 shall survive termination of this Agreement. 6.Remedies and Enforceability. The Executive agrees that the covenants, agreements, and representations contained in Sections 4 and 5 hereof are of the essence of this Agreement; that each of such covenants are reasonable and necessary to protect and preserve the interests and properties of the Company; that irreparable loss and damage will be suffered by the Company should the Executive breach any of such covenants and agreements; that each of such covenants and agreements is separate, distinct and severable not only from the other of such covenants and agreements but also from the other and remaining provisions of this Agreement; that the unenforceability of any such covenant or agreement shall not affect the validity or enforceability of any other such covenant or agreements or any other provision or provisions of this Agreement; and that, in addition to other remedies available to it, including, without limitation, termination of the Executive’s employment for Cause, the Company shall be entitled to seek both temporary and permanent injunctions to prevent a breach or contemplated breach by the Executive of any of such covenants or agreements. 7.Notice. All notices, requests, demands and other communications required hereunder shall be in writing and shall be deemed to have been duly given if delivered or if mailed, by United States certified or registered mail, prepaid to the party to which the same is directed at the following addresses (or at such other addresses as shall be given in writing by the parties to one another): If to the Company: 2 East Bryan Street, Suite 601 Savannah, GA 31401 If to the Executive: 2
